 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OSCAR RAFAEL ALVARADO                             No. 2:18-cv-3128 KJM KJN P
      HENRIQUEZ, AKA OSCAR R.
12    ALVARADO,
13                       Petitioner,                    ORDER
14              v.
15    JEFFERSON B. SESSIONS III, Attorney
      General,
16
                         Respondent.
17

18

19          Petitioner is a former federal prisoner, proceeding pro se with an application for a writ of

20   habeas corpus pursuant to 28 U.S.C. § 2241, together with a request to proceed in forma pauperis.

21          Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

22   the costs of suit. Accordingly, the request for leave to proceed in forma pauperis is granted. See

23   28 U.S.C. § 1915(a).

24          Because petitioner may be entitled to the requested relief if the claimed violation of

25   constitutional rights is proved, respondent will be directed to file an answer or a motion to

26   dismiss.

27          On January 8, 2019, petitioner filed a motion for emergency stay of removal. Petitioner

28   does not provide the date of the removal order. Within seven days from the date of this order,
                                                        1
 1   counsel for respondent shall file a response to such motion. Any response shall inform the court

 2   whether there is a date set for petitioner’s removal and, if so, provide the date of removal.

 3            In accordance with the above, IT IS HEREBY ORDERED that:

 4            1. Petitioner’s request to proceed in forma pauperis is granted.

 5            2. Respondent is directed to file an answer or a motion to dismiss within sixty days from

 6   the date of this order. If an answer is filed, respondent shall include with the answer any and all

 7   transcripts or other documents relevant to the determination of the issues presented in the

 8   application.

 9            3. Petitioner’s traverse, if any, is due on or before thirty days from the date respondent’s

10   answer is filed; an opposition to a motion to dismiss is due within thirty days of service of the

11   motion to dismiss.

12            4. The Clerk of the Court shall serve a copy of this order together with a copy of

13   petitioner’s application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on Assistant

14   United States Attorney Michelle Rodriguez.

15            5. Within seven days from the date of this order, counsel for respondent shall file a

16   response to petitioner’s motion for emergency stay of removal (ECF No. 15), as set forth above.

17   Dated: January 9, 2019

18

19
     /cw/alva3128.100.2241+
20
21

22

23

24

25

26
27

28
                                                         2
